Case 19-61608-grs            Doc 779     Filed 07/20/20 Entered 07/20/20 14:32:11                      Desc Main
                                        Document      Page 1 of 11



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF KENTUCKY
                                      SOUTHERN DIVISION
                                           LONDON

    In re:                                 )                     Case No. 6:19-bk-61608
                                           )                     Chapter 11
    AMERICORE HOLDINGS, LLC,1              )                     Judge Gregory R. Schaaf
                                           )
             Debtors.                      )                     Jointly Administered
    _______________________________________)


     UNITED STATES’ OBJECTIONS TO THE MOTION OF THIRD FRIDAY TOTAL
        RETURN FUND, LLP, TO (1) CONDITIONALLY APPROVE DISCLOSURE
         STATEMENT AND (2) COMBINE FINAL HEARING ON APPROVAL OF
    DISCLOSURE STATEMENT WITH HEARING ON CONFIRMATION OF THE PLAN

             The United States, on behalf of its agency, the Internal Revenue Service (the Service),

objects to the motion filed by Third Friday Total Return Fund, LLP (Third Friday) to (1)

conditionally approve disclosure statement and (2) combine final hearing on approval of

disclosure statement with hearing on confirmation of the plan. In addition, the Service objects to

the proposed Disclosure Statement.

                                                  Background

             1.     On February 27, 2020, the Service requested the Debtors and/or the Trustee

submit all unfiled tax returns and provide information for the Service to determine each entity’s

filing requirements (i.e., how each entity’s income should be reported). The Service received no

response.




1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Elwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).

                                                         1
Case 19-61608-grs      Doc 779    Filed 07/20/20 Entered 07/20/20 14:32:11           Desc Main
                                 Document      Page 2 of 11



        2.    According to the Service’s records, Debtor Pineville Medical Center, LLC (9435)

has not filed Forms 940 for the tax periods ending December 31, 2017, or December 31, 2019.

Additionally, according to the Service’s records, Debtor Pineville Medical Center, LLC, has not

filed Forms 941 for the tax periods ending June 30, 2017; September 30, 2017; December 31,

2017; March 31, 2018; June 30, 2018; June 30, 2019; September 30, 2019; or December 31,

2019.

        3.    According to the Service’s records, Debtor Americore Health, LLC (6554) has

not filed Forms 940 for the tax periods ending December 31, 2017; December 31, 2018; and

December 31, 2019, nor has Americore Health, LLC, filed Forms 1065 for the tax periods

ending December 31, 2017; or December 31, 2018. Additionally, according to the Service’s

records, Debtor Americore Health, LLC, has not filed Forms 941 for the tax periods ending June

30, 2017; September 30, 2017; December 31, 2017; March 31, 2018; June 30, 2018; March 31,

2019; June 30, 2019; September 30, 2019; or December 31, 2019.

        4.    According to the Service’s records, Debtor Success Healthcare 2, LLC (8861) has

not filed Forms 1065 for the tax periods ending December 31, 2013; December 31, 2014;

December 31, 2015; December 31, 2016; December 31, 2017; or December 31, 2019.

        5.    According to the Service’s records, Debtor St. Alexius Hospital Corporation #1

(2766) has not filed a Form 940 for the tax period ending December 31, 2019, nor has St.

Alexius Hospital Corporation #1 filed Forms 941 for tax periods ending June 30, 2019;

September 30, 2019; or December 31, 2019. Additionally, according to the Service’s records,

Debtor St. Alexius Hospital Corporation #1 has not filed Forms 720 for the tax periods ending

June 30, 2014; June 30, 2016; June 30, 2017; June 30, 2018; or June 30, 2019.




                                               2
Case 19-61608-grs      Doc 779     Filed 07/20/20 Entered 07/20/20 14:32:11             Desc Main
                                  Document      Page 3 of 11



       6.      According to the Service’s records, Debtor Izard County Medical Center, LLC

(3388) has not filed Forms 940 for the tax periods ending December 31, 2017, or December 31,

2019. Nor does the Service’s records reflect that Debtor Izard County Medical Center, LLC,

filed Forms 941 for the tax periods ending June 30, 2017; September 30, 2017; December 31,

2017; March 31, 2018; June 30, 2018; or December 31, 2018. Additionally, the Service’s

records show that Debtor Izard County Medical Center, LLC, has not filed Forms 941 for the tax

periods ending June 30, 2017; September 30, 2017; December 31, 2017; March 31, 2018; June

30, 2018; or December 31, 2019.

       7.      According to the Service’s records, Debtor Ellwood Medical Center Operations,

LLC (5283) has not filed Forms 940 for the tax periods ending December 31, 2017; December

31, 2018; or December 31, 2019. Additionally, the Service’s records show that Debtor Ellwood

Medical Center Operations, LLC, has not filed Forms 941 for any of the tax periods ending June

30, 2017, through December 31, 2019.

       8.      On April 22, 2020, the United States Attorney’s Office for the Eastern District of

Kentucky followed up on this request by sending an email to the counsel for the Chapter 11

Trustee. The United States Attorney’s Office again followed up on this request with a call on

April 29, 2020.

       9.      On April 27, 2020, the Chapter 11 Trustee filed a Motion for Order Establishing

Bar Dates (Doc. No. 494), which proposed a government bar date as June 26, 2020.

       10.     On April 30, 2020, at the 341 Meeting, the United States Attorney’s Office noted

the Service’s questions on the record. The Chapter 11 Trustee indicated they would consult with

legal counsel on filing the required returns and obtaining answers to the Service’s questions.




                                                3
Case 19-61608-grs       Doc 779     Filed 07/20/20 Entered 07/20/20 14:32:11             Desc Main
                                   Document      Page 4 of 11



       11.      On May 11, 2020, counsel for the United States met telephonically with counsel

for the Chapter 11 Trustee to discuss the Service’s requests for information and the proposed

government bar date. Counsel for the United States explained that the Service needs the

requested information and filed tax returns before the Service can submit proofs of claims.

       12.      The Chapter 11 Trustee agreed to extend the government bar date through

December 28, 2020, in order to allow time to provide responses to the Service’s requests for

information.

       13.      On May 12, 2020, the Court entered a Scheduling Order setting the Government

Claim Bar Date as December 28, 2020. (Doc. No. 544 at ¶ 8.)

       14.      As of this date, the Service has received no additional information from the

Chapter 11 Trustee or the Debtors regarding the unfiled tax returns or the entities’ filing

requirements.

       15.      Before the Service can assert proofs of claims with specific numbers, the Chapter

11 Trustee or the Debtors must provide the Service with all unfiled tax returns, whether any of

the Debtors have ongoing or prior agreements with Certified Professional Employer

Organizations (CPEO), and the additional information requested concerning each Debtor’s filing

requirements.

       16.      On June 10, 2020, Third Friday filed its Chapter 11 Plan of Reorganization and

Disclosure Statement. (Doc. No. 639; Doc. No. 640.)

       17.      On June 15, 2020, Third Friday filed a motion to conditionally approve its

disclosure statement and a motion to combine the final hearing on approval of the disclosure

statement with the hearing on the confirmation of the plan.




                                                 4
Case 19-61608-grs      Doc 779     Filed 07/20/20 Entered 07/20/20 14:32:11            Desc Main
                                  Document      Page 5 of 11



                                           Objections

  I.   The Court should not hold a combined hearing because Third Friday’s Motion for
       Conditional Approval violates 11 U.S.C. § 1125(b), Fed. R. Bank. P. 3017(a), and
       Local Rule 3017-1.

       18.     The Disclosure Statement filed by Third Friday states, “the Bankruptcy Court will

schedule a hearing on approval of this Disclosure Statement and on confirmation of the Plan.”

(Doc. No. 640 at 7.) While Third Friday failed to provide a specific date for such hearing, the

Disclosure Statement requests a combined hearing on both the approval of the disclosure

statement and confirmation of the plan.

       19.     A bankruptcy court may hold a combined hearing on the approval of the

disclosure statement and confirmation of the plan, unless such a hearing is inconsistent with

another provision of Title 11 or the applicable Federal Rules of Bankruptcy Procedure. 11

U.S.C. § 105(d)(2)(B)(vi).

       20.     The Bankruptcy Code prohibits the solicitation of the acceptance or rejection of a

plan until a written disclosure statement has been approved after notice and hearing. 11 U.S.C. §

1125(b).

       21.     Conditional approval of a disclosure statement may be obtained in small business

cases. 11 U.S.C. § 1125(f)(3)(A).

       22.     Third Friday does not assert that any of the Debtors meet the definition of a small

business debtor, as provided in 11 U.S.C. § 101(51D), nor does Third Friday argue that any of

these proceedings would be considered small business cases pursuant to 11 U.S.C. § 101(51C).

(See, generally, Doc. No. 647.) Therefore, conditional approval under 11 U.S.C. § 1125(f)(3)(A)

is not applicable, and Third Friday must adhere to the requirements of 11 U.S.C. § 1125(b).




                                                5
Case 19-61608-grs        Doc 779     Filed 07/20/20 Entered 07/20/20 14:32:11             Desc Main
                                    Document      Page 6 of 11



       23.     Under Fed. R. Bankr. P. 3017(a), the Court must hold a hearing to approve a

disclosure statement after at least twenty-eight days’ notice to the debtor, creditors, equity

security holders, and other parties in interest.

       24.     Pursuant to this Court’s Local Rules, any proponent of a disclosure statement and

plan for reorganization must obtain a date and time for a hearing. The proponent must submit a

proposed order to include a deadline for filing objections (ordinarilyy seven days prior to the

hearing on approval of the disclosure statement). KYEB LBR 3017-1.

       25.     The times set forth in Fed. R. Bankr.P. 3017 and KYEB LBR 3017-1 may be

shortened, but only “for cause.” Fed. R. Bankr. P. 9006(c).

       26.     Third Friday has failed to assert any such good cause, as required by Rule

9006(c). (See, generally, Doc. No. 647.)

       27.     Third Friday’s motion for a combined hearing is therefore inconsistent with 11

U.S.C. § 1125, Fed. R. Bankr. P. 3017, and KYEB LR 3017-1. Because it is inconsistent with

Title 11 and applicable Federal Rules of Bankruptcy Procedure, the combined hearing provided

in 11 U.S.C. § 105(d)(2)(B)(vi) is not an appropriate remedy.

       28.     Third Friday’s motion is entirely bereft of legal argument for why the Court

should grant this extraordinary relief for a Debtor that does meet the Title 11 definition of a

small business debtor.

       29.     Thus, the United States objects to Third Friday’s motion to conditionally approve

the disclosure statement and to hold a combined hearing on approval of its disclosure statement

and confirmation of its plan.




                                                   6
Case 19-61608-grs       Doc 779      Filed 07/20/20 Entered 07/20/20 14:32:11            Desc Main
                                    Document      Page 7 of 11



 II.   The Service objects to the approval of the Disclosure Statement, as the Disclosure
       Statement contradicts the Court’s previously entered Order setting the Government
       Claim Bar Date.

       30.     The Disclosure Statement filed by Third Friday states as follows:

               At the close of business on the date of the Confirmation Hearing, the claims
               register in each of these Cases shall be closed, and there shall be no further
               changes in the record holders of any Claims. The Debtors or the
               Reorganized Debtors, as applicable, shall have no obligation to recognize
               any transfer of any Claims occurring after the date of the Confirmation
               Hearing; provided, however, that the foregoing will not be deemed to
               prohibit the sale or transfer of any Claim subsequent to the date of the
               Confirmation Hearing and prior to the Effective Date. The Debtors and the
               Reorganized Debtors, as applicable, shall instead be entitled to recognize
               and deal for all purposes under the Plan with only those record holders as
               of the close of business on the date of the Confirmation Hearing. (Doc. No.
               640 at 19.)

       31.     The Service has not filed proofs of claims because, despite repeated requests from

the Debtors and the Trustee, the Service does not yet have sufficient information to file its proofs

of claims. (See, supra, ¶¶ 1–14.)

       32.     The General Claims Bar Date expired on June 17, 2020; however, the Court’s

Order sets the Government Claim Bar Date as December 28, 2020. (Doc. No. 544 at ¶¶ 7–8.)

       33.     The Disclosure Statement provides no relief for the Service if the Confirmation

Hearing is held prior to December 28, 2020. (See, generally, Doc. No. 640.)

       34.     Therefore, the United States objects to the Disclosure Statement to the extent it

seeks to circumvent the Court’s Order Establishing Bar Dates.




                                                 7
Case 19-61608-grs       Doc 779     Filed 07/20/20 Entered 07/20/20 14:32:11              Desc Main
                                   Document      Page 8 of 11



III.   The Service objects to the approval of the Disclosure Statement for failure to
       provide sufficient information as required by 11 U.S.C. § 1125, because the Service
       has not yet received sufficient information to make determinations regarding its
       proofs of claims.

       35.     The Proposed Plan filed by Third Friday, under Section 4.02. Priority Tax Claims,

states that priority tax claims “shall be treated in accordance with the terms set forth in §

1129(a)(9)(C) of the Code” after the later of the “Effective Date” or the “Payment Trigger Date.”

(Doc. No. 639 at 19.)

       36.     The Proposed Plan defines the “Effective Date” as the later of either fourteen days

from the date of entry of the Confirmation Order or the satisfaction of Conditions Precedent to

Confirmation. (Doc. No. 639 at 9, 36.) The Proposed Plan defines the “Payment Trigger Date”

as the date on which such Priority Tax Claim is allowed. (Doc. No. 639 at 19.)

       37.     Neither the Proposed Plan nor the Disclosure Statement mention that the

Government Bar Date does not expire until December 28, 2020. (See, generally, Doc. No. 639

and Doc. No. 640.)

       38.     It appears that the Proposed Plan provides for regular payments with interest for

Priority Tax Claims. However, the Service cannot verify the priority tax claim amounts or file

accurate proofs of claims because the Service has not yet received the requested information

sufficient to file its proofs of claims. (See, supra, ¶¶ 1–14.)

       39.     The Proposed Plan, under Section 6.02, also anticipates that each Allowed Other

Secured Claim would be paid in full. (Doc. No. 639 at 20.)

       40.     However, the Service does not yet have sufficient information to know whether

the Service will have a secured claim against the Debtors because the Service has not yet

received the requested information sufficient to file its proofs of claims. (See, supra, ¶¶ 1–14.)




                                                  8
Case 19-61608-grs       Doc 779    Filed 07/20/20 Entered 07/20/20 14:32:11             Desc Main
                                  Document      Page 9 of 11



       41.     The Service objects to the Disclosure Statement for failure to provide adequate

information as required by 11 U.S.C. § 1125.

       42.     A disclosure statement must include information “sufficient to inform all

hypothetical reasonable investors to make an informed judgment about the plan.” In re Ban Am

Exp., Inc., No. 14-10112(1)(11), 2014 WL 4658206, at *2 (W.D.Ky. Sept. 17, 2014).

       43.     In this case, the Disclosure Statement fails to mention that the Service has been

unable to file proofs of claims for the Debtors’ outstanding tax liabilities. The Disclosure

Statement provides no protection for the Service if the amounts for the proofs of claims cannot

be determined before confirmation of the plan.

       44.     The Disclosure Statement thus fails to include adequate information regarding the

outstanding proofs of claims to be filed by the Service, in particular, whether the Proposed Plan

will be adequately funded to pay all potential Priority Tax Claims or whether the Proposed Plan

would be sufficient to pay the Service’s potential Secured Claims in full.



(Remainder of page intentionally left blank.)




                                                 9
Case 19-61608-grs      Doc 779    Filed 07/20/20 Entered 07/20/20 14:32:11              Desc Main
                                 Document     Page 10 of 11



                                           Conclusion

       Third Friday’s motion to conditionally approve the disclosure statement and to hold a

combined hearing on approval of its disclosure statement and confirmation of its plan is

inconsistent with 11 U.S.C. § 1125, Fed. R. Bankr. P. 3017, and KYEB LR 3017-1. The

Disclosure Statement is also in conflict with the Court’s Order Establishing Bar Dates, in

particular, the Government Bar Date. Furthermore, the Disclosure Statement fails to contain

adequate information related to the Service’s unfiled proofs of claims, as required by 11 U.S.C. §

1125. Thus, the United States respectfully requests the Court deny Third Friday’s Motion (Doc.

No. 647), and sustain the United States’ objection to the Disclosure Statement for failure to

contain adequate information as required by 11 U.S.C. § 1125(a)(1).


Dated: July 20, 2020

                                                     Respectfully submitted,

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General


                                                     /s/ Emily K. Miller
                                                     EMILY K. MILLER
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 227
                                                     Washington, D.C. 20044
                                                     202-353-7509 (v)
                                                     202-514-6866 (f)
                                                     Emily.K.Miller@usdoj.gov




                                                10
Case 19-61608-grs        Doc 779    Filed 07/20/20 Entered 07/20/20 14:32:11              Desc Main
                                   Document     Page 11 of 11




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of July, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send electronic service

of such filing to all those registered to receive service.



                                                /s/ Emily K. Miller
                                                EMILY K. MILLER
                                                Trial Attorney
                                                United States Department of Justice, Tax Division




                                                  11
